DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 15, it is not clear from the language of Claim 15 whether “a first ion exchange membrane”, “a second ion exchange membrane”, and “a pair of electrodes of a first electrode and a second electrode” are part of the ion suppressor, a separation column, or an ion chromatograph. Furthermore, it is not clear that “a separation column” and “an ion chromatograph” are part of the ion suppressor since they are claimed in the body of the claim directed to an ion suppressor.
The Examiner suggests claiming Claim 15 as:
An ion suppressor that exchanges ions in an eluent from a separation column of an ion chromatograph, the ion suppressor comprising:
a first ion exchange membrane and a second ion exchange membrane disposed between a pair of electrodes of a first electrode and a second electrode,
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16, 19-22, 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (WO 2016/098260, machine translation) in view of Dasgupta (US 5,045,204) and Whitehouse (US 2008/0047330).

    PNG
    media_image1.png
    271
    420
    media_image1.png
    Greyscale

With regard to Claims 15, 16, and 28, Oikawa discloses an ion chromatograph provided with an electrodialysis type suppressor that uses an eluent that has passed through a detector as an electrode solution (P1/L10-12). The suppressor-type ion chromatograph includes a suppressor at the rear stage of the column that removes interfering ions in the eluate by an ion exchange reaction (P1/L13-15, Claim 28). The detector is an electric conductivity detector (P4/L138-140, Claim 28). The suppressor reduces the background level of electrical conductivity of the eluent, such that the suppressor-type ion chromatograph enables highly sensitive analysis by improving the signal/noise ratio (P1/L15-17).
Oikawa discloses an ion suppressor comprising the ion suppressor exchanges ions in an eluent from a separation column of an ion chromatograph, wherein a first ion exchange membrane and a second ion exchange membrane are disposed between a pair of electrodes of a first electrode and a second electrode (Figure 2, P4/L146-149, ion exchange membranes 93a and 93b are disposed between first electrode 97a and second electrode 97b).
Oikawa discloses an eluent channel for allowing passage of the eluent from the separation column of the ion chromatograph is provided in a space between the first ion exchange membrane and the second ion exchange membrane (P4/L146-149, eluent flow path 91).
Oikawa discloses a first regeneration liquid channel for allowing passage of a regeneration liquid that regenerates the first ion exchange membrane is provided in a space between the first electrode and the first ion exchange membrane (P4/L146-149, electrode liquid flow path 95a).
Oikawa discloses a second regeneration liquid channel for allowing passage of a regeneration liquid that regenerates the second ion exchange membrane is provided in a space between the second electrode and the second ion exchange membrane (P4/L146-149, electrode liquid flow path 95b).
Oikawa discloses that in suppressor type ion chromatography, oxygen gas and hydrogen gas are generated in the electrode liquid flow path of the electrodialysis type suppressor (P1/L35-36). In the flow path through which the eluent flows, pulsating flow may occur due to the gas generated in the electrode liquid flow path, causing electrochemical noise in the detector (P2/L38-41).
Oikawa discloses that the detector is provided with a pulse flow reducing device for reducing the pulse flow caused by bubbles generated in the electrode liquid flow path of the electrodialysis type suppressor (P2/L59-65). Oikawa discloses that in the ion chromatograph of the present invention, the pulsating current reducing device is not limited to a damper or a degassing device, and any structure can reduce the pulsating current caused by bubbles generated in the electrode liquid flow path (P3/L88-93).
However, Oikawa is silent to a resistance increase element that increases a resistance in a voltage application direction disposed between the first regeneration liquid channel and the eluent channel and/or between the second regeneration liquid channel and the eluent channel (Claim 15), wherein an ion permeable membrane is disposed as the resistance increase element, in contact with at least one of the first ion exchange membrane and the second ion exchange membrane, and the ion permeable membrane allows permeation of ions that permeate the first ion exchange membrane and the second ion exchange membrane (Claim 16).
Dasgupta discloses a method and apparatus provided for generating a high purity aqueous stream with selected ionic species, either cation (e.g., sodium) or anion (e.g., sulfate) and suitable for use as a chromatography eluent (Abstract). Dasgupta discloses that generation of hydrogen gas during electrolysis increases noise and decreases sensitivity and can be detrimental to accurate chromatographic analysis (C1/L51-C2/L2, C3/L7-25). Dasgupta discloses that ion exchange membranes substantially prevent gases from entering a product stream of the invention (C5/L5-25) and may be cation-exchange membranes made from polyethylene, polypropylene, or other hydrocarbon-based materials (C6/L12-19). 
Furthermore, Whitehouse discloses that multilayer membrane assembles are common features for providing suppression of charges species in eluant flow exiting an ion exchange chromatography column ([0009]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the device of Oikawa to comprise a resistance increase element that increases a resistance in a voltage application direction disposed between the first regeneration liquid channel and the eluent channel and/or between the second regeneration liquid channel and the eluent channel (Claim 15), wherein an ion permeable membrane is disposed as the resistance increase element, in contact with at least one of the first ion exchange membrane and the second ion exchange membrane, and the ion permeable membrane allows permeation of ions that permeate the first ion exchange membrane and the second ion exchange membrane (Claim 16), as taught by Dasgupta and Whitehouse, in order to reduce pulsating flow and electrochemical noise in the detector that can be detrimental to accurate chromatographic analysis. Therefore, modified Oikawa comprises a resistance increase element that increases a resistance in a voltage application direction.
With regard to Claim 19, modified Oikawa is silent to wherein the ion permeable membrane is smaller in area than the ion exchange membrane disposed in contact with the ion permeable membrane.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the ion permeable membrane is smaller in area than the ion exchange membrane disposed in contact with the ion permeable membrane, since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04(IV)(A) (citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
With regard to Claims 20, 21, and 25, modified Oikawa is silent to wherein the ion permeable membrane is disposed in contact with the eluent channel (Claim 20), wherein the ion permeable membrane is disposed in contact with the first regeneration liquid channel or the second regeneration liquid channel (Claim 21), and wherein the resistance increase element is disposed in at least one of a region of the first regeneration liquid channel facing the eluent channel and a region of the second regeneration liquid channel facing the eluent channel (Claim 25).
One of ordinary skill in the art would note that the ion permeable membrane of modified Oikawa would prevent gases from flowing into the flow path through which the eluent flows regardless of which side of the first or second ion exchange membrane the ion permeable membrane is in contact with. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the ion permeable membrane is disposed in contact with the eluent channel (Claim 20) and wherein the ion permeable membrane is disposed in contact with the first regeneration liquid channel or the second regeneration liquid channel (Claim 21), and wherein the resistance increase element is disposed in at least one of a region of the first regeneration liquid channel facing the eluent channel and a region of the second regeneration liquid channel facing the eluent channel (Claim 25), since the ion permeable membrane of modified Oikawa would prevent gases from flowing into the flow path through which the eluent flows regardless of which side of the first or second ion exchange membrane the ion permeable membrane is in contact with.
With regard to Claim 24, modified Oikawa comprises wherein the ion permeable membrane is a hydrocarbon-based ion exchange membrane (Claim 15, Dasgupta, C6/L12-19).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (WO 2016/098260, machine translation) in view of Dasgupta (US 5,045,204) and Whitehouse (US 2008/0047330), as applied to the claims above, and in further view of Pohl (US 4,999,098).
With regard to Claims 22 and 23, modified Oikawa is silent to wherein the first ion exchange membrane and the second ion exchange membrane are cation exchange membranes (Claim 22), wherein the cation exchange membrane comprises a fluorine-based material (Claim 23).
Pohl discloses a suppressor for use in ion chromatography including at least an effluent flow channel separated by a charged membrane from a suppressor flow channel (Abstract). Pol discloses that the ion exchange membrane sheets may be cation exchange and may be polyfluorocarbon-based (C5/L49-56).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the first ion exchange membrane and the second ion exchange membrane of modified Oikawa are cation exchange membranes (Claim 22), wherein the cation exchange membrane comprises a fluorine-based material (Claim 23), as taught by Pohl, since such membranes are common in the art for use in a suppressor for use in ion chromatography.


Allowable Subject Matter
Claims 17-18 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art discloses the features present in these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777